Case: 11-50821     Document: 00512031455         Page: 1     Date Filed: 10/24/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 24, 2012

                                       No. 11-50821                        Lyle W. Cayce
                                                                                Clerk

ALEJANDRO HERNANDEZ

                                                  Plaintiff - Appellant
v.

THE CITY OF EL PASO

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:08-CV-222


Before KING, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
        This action is before our court for the second time. See Hernandez v.
Terrones, 397 F. App’x 954 (5th Cir. 2010) (Hernandez I). Alejandro Hernandez
now contests, pro se, the summary judgment awarded the City of El Paso
following our first opinion. Proceeding under 42 U.S.C. § 1983, he claims due-
process violations. He fails, however, to brief part of the test for municipal
liability. E.g., Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658 (1978).
AFFIRMED.

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-50821    Document: 00512031455     Page: 2   Date Filed: 10/24/2012



                                 No. 11-50821

                                       I.
       Hernandez was arrested in 1994 for murder. The arrest followed an
investigation in which Hernandez asserts the City’s police department ignored
evidence of a more likely suspect, intimidated witnesses into identifying
Hernandez as the perpetrator, and fabricated evidence implicating him.
Convicted in Texas state court and sentenced to 99-years imprisonment, he
received habeas relief in 2006. The district attorney dismissed all charges
against him.
      Hernandez filed this action against the investigating officers and City.
After the district court partially denied the officers’ summary-judgment motion
(based on qualified-immunity), they pursued an interlocutory appeal.             In
Hernandez I, our court rendered judgment for the officers, holding Hernandez
had not met his burden of showing a constitutional injury to overcome the
officers’ qualified-immunity defense. 397 F. App’x at 968-74.
      Accordingly, the City moved in district court for summary judgment
against Hernandez’ Monell claim, asserting our court’s awarding qualified-
immunity to the officers meant Hernandez had no claim against the City. The
district court held: pursuant to Hernandez I, because the officers’ qualified-
immunity was based on lack of constitutional violation, the City was entitled to
summary judgment.
                                      II.
      A summary judgment is reviewed de novo. E.g., Burge v. Parish of St.
Tammany, 187 F.3d 452, 464 (5th Cir. 1999). Summary judgment is awarded
if the record demonstrates no genuine dispute of any material fact, and the
movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). All
inferences of fact are drawn in the light most favorable to the non-movant.
Burge, 187 F.3d at 465.



                                       2
   Case: 11-50821    Document: 00512031455      Page: 3    Date Filed: 10/24/2012



                                  No. 11-50821

      A plaintiff under § 1983 seeking damages from a local government must
meet the well-known, two-prong test provided in Monell: constitutional injury
at the hands of the local government’s employees or agents; and injury resulting
from execution of the government’s policy or custom, “whether made by its
lawmakers or by those whose edicts and acts may fairly be said to represent
official policy”. Monell, 436 U.S. at 694; see also Burge, 187 F.3d at 468.
      Although pro se litigants, like Hernandez, are entitled to leeway in our
construction of their briefs, they must still brief contentions in order to preserve
them. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (quotation omitted).
Hernandez fails to contend any City policy or custom caused his injury.
Therefore, he has abandoned his Monell claim, id. at 224-25, the only issue on
appeal.
                                        III.
      For the foregoing reasons, the judgment is AFFIRMED.




                                         3